On Motion for Rehearing.
[2] The point is made that Act Cong. July 4, 1884, c. 180 (23 Stat. 94), was repealed by Act March 2, 1889, c. 405, § 17 (25 Stat. 895), in so far as the former act permitted the sale of “issue cattle” with the consent in writing of the agent of the tribe to which the owner or possessor of the’ cattle belonged. This position was not suggested at the hearing of the case, either in brief or oral argument.
Conceding that Act March 2, 1889, as to any personal property issued under said act, has the effect contended for, it by no means follows that our former judgment is erroneous. The act of 1884, quoted in our former opinion, assumed that there were cattle in the possession or control of Indians which had been purchased by the government. It is still in force as to cattle and other personal property not issued under Act March 2, 1889. It is admitted upon the record that the defendant, Fisher, had the necessary and lawful authority or permit for the sale of the cattle which he was removing from the Indian country, issued by the superintendent of the Pine Ridge Indian reservation or his subordinates.
[3] We are asked in the petition for rehearing to take judicial notice of the fact that the cattle in controversy were issued to Fisher under Act March 2, 1889, for the purpose of avoiding the force or effect of the written consent of the superintendent of the Pine Ridge Indian agency. It must not be forgotten that this is a criminal case, where the presumptions, if any, must be in favor of the accused. We do not know judicially, or in any other manner, that the cattle which Fisher.removed from,the Indian country were issued under Act March 2, 1889. This would be a fact to be shown by evidence, and as the prosecution had full opportunity to show all the facts, it cannot now ask us to take judicial notice of that which should have been proven by evidence, if such evidence existed. Moreover, we would be obliged to presume that the Indian superintendent deliberately violated^ the law in issuing the permit, which we cannot do, as the presumption would be that he obeyed the law.
We see no reason for granting a rehearing, and the petition is therefore denied.